Title: To Thomas Jefferson from Albert Gallatin, 19 March 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            19 March 1806
                        
                        I enclose three letters from Mr Thompson Register of Oppelousas; the last received this morning & the two
                            others last week, but yet unanswered.
                        There are these points which seem to require consideration—
                        1. to extend the time for filing claims, which I think ought to be done & may be proposed to the land
                            committee.
                        2. the great extent of the district & the distance of Washita & other counties from Opelousas—But how
                            is that to be remedied? by making the Commissioners go from County to county; or by erecting a new district?
                        3. the purchase from Indians. I think that the case is so clear that no legislative interference is
                            necessary, and that an instruction to the Commissrs. which indeed Thompson seems to request will be sufficient.
                        If there are any other points which should require legislative provisions, be pleased to state them as I may
                            lay the whole subject, before the land committee. In relation to the first point abovementioned, it seems to me that the prolongation of time should extend
                            only to the two districts of the territory of Orleans & not to upper Louisiana.
                        The anonymous letter is retained. Magruder is not one of the commissrs., but only agent of the U.S. to
                            oppose fraudalent claims. The board consists of Thompson, Vacher, & Parmalye; so that we are certain of a sound
                            majority. Vacher was recommended by J. Brown of Kentucky & some other persons from N. York whom I do not recollect; but his principal
                            recommendation was knowledge of the French language. Magruder is certainly a man of talents; but Mr Breckenridge who
                            recommended him acknowledged that he had been intemperate, tho’ he believed he had reformed. I would propose that either
                            Parmalye or Thompson should be requested confidentially to state how both Vacher & Magruder behave, and to decide on
                            their report. Considering our critical situation in that quarter, it is necessary to pay particular attention to the
                            demeanor of our officers and to do what we can to conciliate the inhabitants.—
                        Respectfully Your obedt. Sert.
                        
                            Albert Gallatin
                     
                        
                        
                    